Citation Nr: 1335440	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee condition.  

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to July 1983. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2011, the Veteran requested a hearing before a decision review officer.  Subsequently, in his August 2011 VA Form 9, the Veteran requested a Board hearing by live videoconference.  In August 2011, the RO mailed a letter to the Veteran which indicated that he had been placed on the list for a travel board hearing.  Thereafter, in August 2011, the Veteran's attorney sent a letter which stated that the Veteran wanted a "local hearing instead of a Travel Board."  At the Veteran's request, a hearing before a decision review officer was scheduled in April 2013.  The Veteran did not appear at the April 2013 hearing.  Since he has not requested a new hearing, and has not provided good cause for having missed the April 2013 hearing, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2013); see also 38 C.F.R. § 3.103(c)(2013).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2010 the RO mailed the Veteran a Veterans Claims Assistance Act (VCAA) notification letter to the address the Veteran listed on his June 2010 VA Form 21-526.  The July 2010 letter was returned as undeliverable by the United States Postal Service.  It appears from the record that the Veteran is homeless and listed the incorrect address - which was a shelter where he resided.  The RO verified the correct address at the shelter and mailed out the August 2010 rating decision to the corrected address.  The rating decision was not returned.  However, it is unclear whether the July 2010 notification letter was resent to the Veteran.  Further, the record reflects that subsequent mailings were directed to the Veteran's attorney's address.  Therefore, on remand, the Veteran and his attorney should be resent the July 2010 VCAA notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address, by contacting him at the address of record at the Harbor Lights Shelter and through his attorney.  Efforts to confirm his current address should be documented in the claims file.  Send the Veteran notice pursuant to the VCAA concerning his claim for service connection for a left a right knee disorder.  

All subsequent correspondence should be sent to both the address where the August 2010 rating decision was mailed and his attorney's address.

2.  After undertaking any additional development action that is warranted, the RO should readjudicate the claim.  If the benefits sought are not granted, the RO should furnish the Veteran and his attorney with a Supplemental Statement of the Case and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



